[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               MAY 18, 2006
                               No. 05-12089                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 04-00301-CR-2-LSC-JEO

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

FLOYD SOMERVILLE,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                (May 18, 2006)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Floyd Somerville appeals his conviction for possession of a firearm by a
convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). On appeal,

Somerville argues that he received ineffective assistance of defense counsel in

connection with his guilty plea, pointing to what he asserts are numerous errors

committed by his defense counsel. Somerville does not raise any other issues.

      “We will not generally consider claims of ineffective assistance of counsel

raised on direct appeal where the district court did not entertain the claim nor

develop a factual record. If the record is sufficiently developed, however, . . . [we]

will consider an ineffective assistance of counsel claim on direct appeal.” United

States v. Bender, 290 F.3d 1279, 1284 (11th Cir. 2002) (citations and quotation

marks omitted). The preferable means for deciding a claim of ineffective

assistance of counsel is through a 28 U.S.C. § 2255 motion, “even if the record

contains some indication of deficiencies in counsel’s performance.” Massaro v.

United States, 538 U.S. 500, 504-05, 123 S. Ct. 1690, 1694 (2003).

      The record is not sufficiently developed to allow us to review Somerville’s

claims of ineffective assistance of counsel, particularly as Somerville attempted to

offer evidence of the ineffective assistance into the record for the first time on

appeal. The means for Somerville to raise those claims is through a § 2255

motion. Accordingly, we do not address his ineffective assistance claims and

affirm his conviction.

      AFFIRMED.

                                           2